DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: In lines 2, there is an unnecessary comma after “and”. 
In line 9, there is a superfluous comma after “and”. 
Appropriate correction is required.

Claim 2 is objected to because of the following informalities: There is a period missing at the end of claim 2.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: In line 1, there is an unnecessary comma between “a” and “length”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Regarding claim 9, the current specification does not provide sufficient written description that supports or describes the limitations regarding “the main unit weighs from about 1.5 lbs. to about 2 lbs.”.
The original disclosure as filed does not provide any written description that demonstrates how to achieve the claimed weight between “about 1.5 lbs. to about 2 lbs”. Specifically, the original disclosure as filed does not provide any direction or instructions regarding what specific types of materials and what amounts of specific types of materials are required to achieve the claimed weight of “about 1.5 lbs. to about 2 lbs”. Different materials and the thickness of the different materials will affect the final weight of the device. For example, pre-existing or “off-the-shelf” components will each have their own inherent weights based on the materials used and the size of each respective component.  However, the original disclosure as filed does not provide any guidance with respect to selecting the specific material, size, and weight of each and every component in the claimed invention in order to achieve the claimed weight of “about 1.5 lbs. to about 2 lbs”. 
The original disclosure as filed merely recites the end result of using a device that weighs “about 1.5 lbs. to about 2 lbs” without providing the written description required to achieve the claimed weight. 
Claim 9 defines the invention in functional language by specifying a desired result, such as making a main unit that weighs “about 1.5 lbs. to about 2 lbs”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or the result to be achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claim 9 are rejected for similar reasons as set forth in the rejection above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the claims language “about” is unclear and renders the claim language ambiguous. 
The term “about” is a relative term that varies based on a person’s individual opinion. It is unclear to what extent the term “about” affects the claim elements which they modify. 
For the purposes of examination only, the Examiner has interpreted the claims language “about” to mean that any value that is not identical to the recited values “about 1.5 lbs. to about 2 lbs” anticipates the claim language. 

Regarding claim 10, the claim language “about” is unclear and renders the claim language ambiguous. 
The term “about” is a relative term that varies based on a person’s individual opinion. It is unclear to what extent the term “about” affects the claim elements which it modifies. 
For the purposes of examination only, the Examiner has interpreted the claims language “about” to mean that any value that is not identical to the recited values “about 5 inches to about 8 inches, a width from about 3.5 inches to about 5.5 inches and a height from about 1.25 inches to about 3 inches” anticipates the claim language. 

Regarding claim 12, the claim language “about” is unclear and renders the claim language ambiguous. 
The term “about” is a relative term that varies based on a person’s individual opinion. It is unclear to what extent the term “about” affects the claim elements which it modifies. 
For the purposes of examination only, the Examiner has interpreted the claims language “about” to mean that any value that is not identical to the recited values “about 30 degrees to about 60 degrees” anticipates the claim language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 11, 13, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Traub (US Patent 6265878).
Regarding claim 1, Traub teaches A tester device (see at least col. 2, lines 33-34,”receiver 20”) for testing the functions of a trailer (see at least col. 1, lines 6-8, “The present invention relates generally to the testing of systems such as lighting and brakes on a trailer”) comprising:	
a main unit comprising a housing (see at least col. 3, lines 63-67, “plastic case 60”) holding a power supply (see at least col. 3, lines 63-67, “the battery 22”); 
and, a connection interface (see at least col. 4, line 30 , “terminal 104”) comprising a plurality of first connection elements (see at least col. 4, line 31, “7 pin terminal”), 
the connection interface configured to removably connect the main unit to a connector portion (see at least col. 4, lines 32-33, “A cable 106”) comprising a plurality of second connection elements (see at least col. 4, lines 32-33, “A cable 106 containing perhaps 7 corresponding conductors 108”), 
wherein the connector portion includes: 
a first end configured to mechanically engage the connection interface (see at least Fig. 4, reference number 108 ) wherein one of each of the first connection elements is electrically connected to one of each of the second connection elements (see at least col. 4, lines 32-33, “A cable 106 containing perhaps 7 corresponding conductors 108”); 
and, a second end configured to engage a trailer receptacle (see at least Fig. 4, reference number 108 at the end opposite of the receiver 20), wherein the connector portion electrically connects each of the first connection elements of the connection interface to the trailer receptacle (see at least col. 5, lines 36-38,” respective terminal 108 in the interconnecting cable 106 to the trailer 16”).

	Regarding claim 2, Traub teaches further comprising a wireless communication interface (see at least col. 2, lines 41-42, “antenna 21”) located within the housing and in communication with the power supply (see at least col. 4, lines 2-3, “The battery 22 supplies power to the receiver circuitry”); 
wherein the wireless communication interface is configured to wirelessly communicate with a remote (see at least col. 2, line 41, ”antenna 11 on transmitter 10”) comprising a user interface (see at least col. 6, lines 50-51, “membrane switch assembly 28”). 

Regarding claim 3, Traub teaches the connection interface is a 7-pin connector having 7 connection elements (see at least col. 4, line 30, “7 pin terminal”).

Regarding claim 5, Traub teaches the power supply is a battery (see at least col. 3, lines 63-67, “the battery 22”).

Regarding claim 6, Traub teaches the battery is a rechargeable battery (see at least col. 4, line 2, “battery 22 may be recharged”).

Regarding claim 11, Traub teaches the tester device is configured to mechanically engage with the trailer and project outwardly from a surface of the trailer (see at least Fig. 1, receiver 20 and trailer 16).

Regarding claim 13, Traub teaches tester device according to claim 1 further comprising a lighting element (see at least col. 4, lines 41-42, “a light emitting diode 116 for indicating that the receiver 20 is in operation”).

Regarding claim 14, Traub teaches the connection interface is configured to removably engage interchangeable connector portions (see at least col. 4, lines 32-35, “A cable 106 containing perhaps 7 corresponding conductors 108 connects the terminal 104 to the trailer 16 so that the lines 100 are connected to the respective devices on the trailer”).

Regarding claim 16, Traub teaches A tester device (see at least col. 2, lines 33-34,”receiver 20”) for testing the functions of a trailer (see at least col. 1, lines 6-8, “The present invention relates generally to the testing of systems such as lighting and brakes on a trailer”) comprising: 
a power supply (see at least col. 3, lines 63-67, “the battery 22”); 
a connection interface (see at least col. 4, line 30 , “terminal 104”) including a plurality of connection elements (see at least col. 4, line 31, “7 pin terminal”); 
a plurality of relays (see at least col. 4, line 25, “Relays 96”) in electronic communication with the power supply (see at least col. 4, line 21-23 “battery current flows through line 85 then through respective parallel line 98 to the relay contacts 91”) and the connection interface (see supra), wherein each relay of the plurality of relays is associated with one connection element of the plurality of connection elements (see at least col. 4, lines 32-35, “A cable 106 containing perhaps 7 corresponding conductors 108 connects the terminal 104 to the trailer 16 so that the lines 100 are connected to the respective devices on the trailer, and the cable has suitable terminations on each end per the configuration of each trailer”); 
a processor (see at least col. 4, line 59,” first integrated circuit 122”) in electronic communication with the plurality of relays configured to actuate at least one relay (see at least col.5, lines 1-4, “respective driving transistor 94 is activated so that current may pass through the respective coil 90 thereby creating a magnetic field to effect closure of the normally open contacts of the relay 96”), wherein actuation of the at least one relay allows the transfer of electric power from the power supply to the associated connection element (see at least col.5, lines 3-5, “to effect closure of the normally open contacts of the relay 96 for powering the respective trailer device”); 
wherein the associated connection element is configured to supply power to a trailer connection element in order to operate a function of the trailer (see at least col.5, lines 3-5, “for powering the respective trailer device).

Regarding claim 18, Traub teaches the connection interface is configured to removably connect to a connector portion (see at least col. 4, lines 32-33, “A cable 106”), wherein the connector portion includes a first end configured to mechanically engage the connection interface (see at least Fig. 4, reference number 108 ) and a second end configured to engage a trailer receptacle (see at least Fig. 4, reference number 108 at the end opposite of the receiver 20).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (US Patent 6265878), as applied to claim 2, and further in view of Andrus (US Publication No. 2017/0116795).
Regarding claim 4, Traub does not expressly indicate the remote is a smart device such as a smartphone, or tablet.
However, Andrus teaches the remote is a smart device such as a smartphone, or tablet (see at least para.[0008], “smartphone”). 
Therefore, it would have been prima face obvious for one of ordinary skill in the art at the time of the invention to modify Traub with the teachings of Andrus to use a smartphone as a remote in order to facilitate a single driver performing a safety check on a trailer from inside a towing vehicle, as recognize by Andrus in at least para.[0002]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (US Patent 6265878), as applied to claim 5, and further in view of Plummer (US Publication No. 2008/0180238). 
Regarding claim 7, Traub teaches the battery comprises lithium ion or lithium polymer based chemistry. However, the Examiner notes that it was well-known in the art at the time of the invention to use lithium ion batteries as a rechargeable power source. 
Plummer teaches the battery comprises lithium ion (as seen in at least para.[0019], “lithium ion rechargeable batteries known to one of ordinary skill in the art”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Traub with the teachings of Plummer to use a lithium ion battery since it was well-known in the art to use lithium ion batteries as a rechargeable power source, as recognized by Plummer in at least para.[0019].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (US Patent 6265878), as applied to claim 5, and further in view of Benati (EP 2868556). 
Regarding claim 8, Traub does not expressly indicate the battery has a capacity less than 3000mAh. However, Traub teaches “or other power source suitable for energizing lights“, which anticipates any conceivable known power source that can be used to power lights, which includes, but is not limited to, 3000mAh.  
Furthermore, Benati teaches the battery has a capacity less than 3000mAh (see at least para.[0069], “2600 mAh or higher capacity Li-Ion polymer 45 rechargeable batteries”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Traub with the teachings of Banati to use a battery has a capacity less than 3000mAh in order to effectively supply power to trailer lights, as recognized by Benati in at least para.[0069].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (US Patent 6265878), as applied to claim 1, and further in view of Filio (US Publication No. 2013/0229185). 
Regarding claim 9, Traub does not expressly indicate the main unit weighs from about 1.5 lbs. to about 2 lbs.
However, Filio teaches the main unit weighs from about 1.5 lbs. to about 2 lbs. (see at least para.[0017], “weighs approximately 32 ounces”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Traub with the teachings of Filio to use weights from about 1.5 lbs. to about 2 lbs. in order to facilitate the portability of the device, as recognized by Filio in at least para.[0004].

Claim 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Traub (US Patent 6265878). 
Regarding claim 10, Traub does not expressly indicate the housing has a length from about 5 inches to about 8 inches, a width from about 3.5 inches to about 5.5 inches and a height from about 1.25 inches to about 3 inches. 
However, Traub teaches corresponding length, width, and height of the receiver 20 in at least Fig. 4. Furthermore, the handle 64 seen in Fig. 4 suggests that the receiver 20 is sufficiently compact and portable to be carried by hand, which anticipates using any conceivable values for the height, length, and width that would allow the receiver 20 to maintain its compact and portable design. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the invention of claim 10 amounts to nothing more than changing the size/proportions of receiver 20 taught by Traub, wherein the sole difference between the claimed invention and the prior art Traub are the relative dimensions. The claimed invention would not perform or operate differently than the prior art invention, therefore, the claimed invention is not patentably distinct from the prior art invention. See MPEP 2144.04, section IV, part A.

Regarding claim 17, Traub teaches comprising a wireless communication interface (see at least col. 2, lines 41-42, “antenna 21”) in electronic communication with the processor (see at least col. 4, lines 48 -51, “the receiver board 120 transmits the detected signal via line 126 to the first or decoding integrated circuit 122”); 
wherein the wireless communication interface is configured to communicate commands to the processor (see at least col. 4, lines 48 -51, “the receiver board 120 transmits the detected signal via line 126 to the first or decoding integrated circuit 122”) for actuating at least one relay of the plurality of relays from an associated remote comprising a user interface (see at least col.5, lines 1-4, “respective driving transistor 94 is activated so that current may pass through the respective coil 90 thereby creating a magnetic field to effect closure of the normally open contacts of the relay 96”).
Traub does not expressly indicate wirelessly communicate commands to the processor. However, Traub does teaches wirelessly sending command signals from the transmitter 10 to the receiver 20, as seen in col. 2, lines 38-45. 
Therefore, one of ordinary skill in the art at the time of the invention would recognize that there is a reasonable expectation of success to merely replace the “wired” transmission of the detected signal via line 126 to the integrated circuit 122, with a “wireless” transmission of the detected signal to integrated circuit 122. Specifically, the type of transmission used transmit the detected signal to the integrated circuit 122 will not affect the operations or functions of the invention taught by Traub. Merely replacing any wired transmissions taught by Traub with wireless transmissions would yield nothing more than predictable results to one of ordinary skill in the art. See at least MPEP 2143.02.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Traub to replace wired signal transmissions with wireless signal transmission since the change will not affect the functions of the invention, wherein Traub explicitly teaches transmitting command signals wirelessly as seen in at least col. 2, lines 38-45.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (US Patent 6265878), as applied to claim 11, and further in view of Neumann (DE202004003941). 
Regarding claim 12, Traub teaches the tester device projects outwardly at an angle, the angle defined between the surface of the trailer and device (see at least Fig. 1, receiver 20 and trailer 16).
Traub does not expressly indicate wherein the angle is from about 30 degrees to about 60 degrees.
However, Fig. 1 of Traub shows that cable 106 angled relative to the trailer 16 and the receiver 20 is at least at a 90 degree angle. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to recognize that the receiver 20 can be adjusted to any relative angle with respect to the trailer using the cable 106. 
Furthermore, Neumann teaches (see at least the Abstract, “The front side, which is viewed by an operator, is at 45[deg]”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Traub with the teachings of Neumann to use an angle that is from about 30 degrees to about 60 degrees in order to facilitate the users view of the device, as recognized by Neumann in at least the Abstract.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Traub (US Patent 6265878), as applied to claim 1, and further in view of Grek (US Publication No. 2013/0157506). 
Regarding claim 15, Traub does not expressly indicate the connection interface and connector portion comprises a corresponding threaded attachment cap for securing the connector potion to the connector interface.
However, Grek teaches the connection interface (see at least para.[0021], “receptacle member 120”) and connector portion (see at least para.[0021], “plug member 110”) comprises a corresponding threaded attachment cap (see at least para.[0028], “engagement member or threads 250”) for securing the connector potion to the connector interface (see at least para.[0028], “threads 250 of the coupling member 130 and the engagement member or threads 240 on the outer surface of the receptacle body 222 engage to form an outer engagement between the plug member 110 and the receptacle member 120”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Traub with the teachings of Grek to use an threaded attachment cap in order to facilitate a secure fit, as recognized by Grek in at least para.[0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665